DETAILED ACTION

Introduction

1.	This office action is in response to Applicant's submission filed on 09/25/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5 are currently pending and examined below. 

Drawings

2.	The drawings filed on 09/25/2019 have been accepted and considered by the Examiner. 

Information Disclosure Statement

3.	The Information Statement (IDS) filed on 09/25/2019 has been accepted and considered in this office action and is in compliance with the provisions of 37 CFR 1.97.




Priority

4.	The Applicants priority to Japanese Patent Application # 2018-221944 filed on 
November 28, 2018, has been accepted and considered in this office action. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claim 5 is rejected under 35 U.S.C. 101 as it is explicitly directed to a software.

Claim 5 describes a program causing a computer to perform a reception process of receiving speech which is uttered in a vehicle; a generation process of generating a character string which is indicated by the speech based on speech recognition; a first acquisition process of acquiring an answer to a question indicated by the character string; a second acquisition process of acquiring control information for localizing speech of the answer at a position associated with the answer in the vehicle and an output process of outputting the control information.

Thus, the claim language explicitly claims a software and said claim, taken as a whole, reads on computer listings per se. Computer programs claimed as 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-5 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Mohammad (U.S. Patent Application Publication # 2018/0190282 A1).

With regards to claim 1, Mohammad teaches a question answering device comprising a reception unit configured to receive speech which is uttered in a vehicle (Para 4 and figures 1-3, teach spoken commands received inside a vehicle via a microphone);

a generation unit configured to generate a character string which is indicated by the speech based on speech recognition (Para 63 and figures 1-3, teach use of a speech recognition engine to recognize the spoken commands received via microphone inside the vehicle);

a first acquisition unit configured to acquire an answer to a question indicated by the character string (Para 67 and figures 1-3, teach otherwise provide auditory responses to the spoken command input. Para 26, teaches that the vehicle 

a second acquisition unit configured to acquire control information for localizing speech of the answer at a position associated with the answer in the vehicle (Para 67 and figures 1-3, further teach that the processing circuitry 12 may focus the sound in a localized fashion within one of the in-vehicle zones 30-36, or towards any particular e.g., predetermined, direction. The processing circuitry 12 may send multiple sound beams in different directions within the cabin of the vehicle 10. In some instances, in which the vehicle 10 is equipped with parametric speakers or with multiple loudspeakers, the processing circuitry 12 may implement one or more of the above-described techniques to render localized playback of auditory responses to the spoken command within the respective one of the in-cabin vehicle zones 30-36, while leaving the rest of the cabin of the vehicle 10 uninterrupted);

and an output unit configured to output the control information (Para 67 and figures 1-3, teach otherwise provide auditory responses to the spoken command input. Para 26, teaches that the vehicle control system may also control the functional units in response to the spoken commands received at the microphone within the vehicle).

claim 4, this is a method claim for the corresponding apparatus claim 1. These two claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claim 4 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1.

With regards to claim 5, this is a computer program claim for the corresponding apparatus claim 1. These two claims are related as computer program and apparatus of using the same, with each claimed system element's function corresponding to the claimed computer program step. Accordingly, claim 5 is similarly rejected under the same rationale as applied above with respect to apparatus claim 1.

With regards to claim 2, Mohammad teaches the question answering device according to claim 1, wherein the second acquisition unit is configured to acquire the control information when the question is a question about any position in the vehicle (Para 4 and figures 1-3, teach that spoken commands could pertain to operate climate control settings that are local to the selected in-cabin vehicle zone).

With regards to claim 3, Mohammad teaches the question answering device according to claim 1, wherein the output unit is configured to output a command to light up an indicator corresponding to a position associated with the answer Paragraphs 36-39 and figures 1-3, teach that spoken commands could pertain to operate various displays located in various positions and zones throughout the vehicle including personal user or passenger facing displays).

Conclusion

7.	The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Xuan (U.S. Patent Application Publication # 2019/0036923 A1), Talwar (U.S. Patent Application Publication # 2017/0092295 A1), Lim (U.S. Patent Application Publication # 20190074001 A1). These references are also included in the PTO-892 form attached with this office action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)